Citation Nr: 1214190	
Decision Date: 04/18/12    Archive Date: 04/27/12

DOCKET NO.  09-18 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, including as secondary to service connected lumbosacral strain.

2.  Entitlement to service connection for cervical spine scar.

3.  Entitlement to a temporary total rating for convalescence pursuant to 38 C.F.R. § 4.30, for cervical spine surgery on July 26, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active service from September 1993 to May 1996. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Veteran provided testimony before the undersigned at a Travel Board hearing in September 2011; a transcript of that hearing is of record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a cervical spine disability as a result of an injury incurred while playing football in service in October 1995.  He is currently service connected for a lumbosacral spine disability incurred in the football incident, and the Veteran alternatively contends that the service connected lumbosacral spine disability has caused or aggravated his cervical spine disability.

The record indicates that the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  See March 2003 SSA award letter.  As these records are potentially relevant to the matter at hand, they should be requested and, if available, associated with the claims file.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 

The service treatment records note that when seen in October 1995 following the football injury the Veteran complained of upper back and neck pain.  Range of neck motion was full at that time.  The remainder of the service treatment records do not show any further neck complaints.  A June 1997 VA examination report did not refer to any neck complaints or findings.  In March 2000 the Veteran was seen with complaints of chest pain following a car accident several days earlier; his neck was noted as supple.

In March 2002 the Veteran was involved in a motor vehicle accident that resulted in neck pain extending into his right upper extremity.  MRI in May 2002 noted a very small canal with superimposed advanced degenerative disc disease.  Critical spinal stenosis and cord compression were seen particularly at C3-4 and C4-5.  At C4-5 there was evidence of cord edema.  A private neurologist's report dated in May 2002 noted that the Veteran had congenital spinal stenosis, and multilevel degenerative disc disease of the cervical spine, that pre-existed his March 2002 injury but were aggravated by that auto accident injury.  In July 2002 the Veteran underwent C3-6 decompression surgery.

A December 2008 VA examination report included the statement that it was "at least as likely as not that the cervical spine condition a result of the football injury which resulted in neck and back pain."  The RO returned the opinion to the examiner, stating that additional information was needed.  The examiner then provided an addendum stating that "besides the answers provided in the report it would be mere speculation to determine a connection between the cervical spine condition and the injury which was occurred from football in 1995."  

The December 2008 VA examination report and its addendum are plainly confusing.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  On remand, the Veteran should be afforded another VA examination in order to determine the most likely cause of his current cervical spine disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's SSA records, including all medical records which formed the basis of any decision rendered.  Efforts to obtain these records should be documented, and any evidence received in response to this request should be associated with the claims folder. 

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of any current cervical spine disabilities.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The claims folder should be made available to examiner for review in connection with the examination.  

Based on the examination and review of the record, the examiner should offer an opinion as to the following: 

(a)Is it at least as likely as not that any currently diagnosed cervical spine disability was incurred in or is otherwise related to service. 

(b) Is it at least as likely as not that the Veteran's service-connected lumbosacral spine disability caused or aggravated any currently diagnosed cervical spine disability? 

The examiner should note that aggravation is defined for these purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability present (i.e., a baseline) before the onset of the aggravation. 

Complete rationale for all opinions must be provided. 

3.  Thereafter, readjudicate the appellant's claims.  If a benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

